DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 2 recites: “said identification tags” which lacks antecedent basis because of the plurality.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 2015/0045992) in view of Bernhardt (US 2002/0125018).
Regarding claim 1, Ashby discloses an automatic implement attachment and detachment system comprising: a ground utility robot (10) having at least one sensor (The device comprises a plurality of sensors 22 to perform various automated movement); a computer processor; and a computer memory (Control system 12 is considered to comprise a processor and memory to perform the automated movements); a quick hitch attachment apparatus that automatically attaches and detaches said implement to and from said ground utility robot (¶0067,0075,0146 discloses quick attach automation). 
Ashby discloses automatic attachment and detachment of implements, however is lacking a specific mating structure capable of automation.  
Bernhardt discloses an automatic attachment system for implements (Abstract) and teaches a body (26) securable to a vehicle (via cylinders 12, 14, 16, 18, 20, 22); at least one mateable connection part (Coupling Hooks ¶0033); 
an implement comprising; an implement body; and at least one connection member (30) that is mateably connectable to said at least one quick hitch apparatus connection part (Via receptacles that mate with the hooks ¶0033).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further integrate the automatic attachment structure and function of Bernhardt with the autonomous system of Ashby to provide a hitch structure capable of automated attachment and detachment of implements.   

Regarding claim 7, the combination discloses where: said at least one sensor is a camera; said camera conveys information to said processor and said system recognizes said implement (Bernhardt ¶0015); said camera collects and records implement data to said computer memory; and said processor processes said data and then learns to better recognize said implement (¶0041-0042 discloses manual mode learning.  However, as the combination is a fully automated implement, it would be considered to operate in a fully automated mode to record and learn coupling motions to the various different implements). 

Claims 2-6 , 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 2015/0045992) in view of Bernhardt (US 2002/0125018) as applied to claim 1 in further view of Thorsell (US 2020/0329624).
Regarding claim 2, the combination is lacking mention of a locking device.  
Thorsell discloses an implement attachment device a teaches a locking device that locks said at least one connection part to said at least one connection member after mateably connecting (Figure 9B shows locking elements 22). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to further comprise a locking elements on the lower hooks of the attachment system as taught by Thorsell to prevent the attached implements receptacles  from being extracted from the lower hooks.    

Regarding claim 3, the combination is lacking an electronically actuated locking mechanism.
	Although Thorsell discloses a manually actuated locking device via levers 24, one of ordinary skill in the art would obviously make the locking devices automated as the combination is a fully automated device.  Examiner takes official notice that known actuation means such as pneumatic, hydraulic, electric, and manual are old and well-known mechanical equivalents.  Therefore, in view of the known teachings of the combination it is well within the skill of the art to automate the locking system via an electric actuation device.   

Regarding claim 4, the combination discloses at least three connection points, comprising: a first connection point having a first connection part located at a top of said body, connectable to a mating first connection member located at a top of said implement; a second connection point having a second connection part located at a first lower side of said body, connectable to a mating second connection member located at lower first side of said implement; and a third connection point having a third connection part located at a second lower side of said body, connectable to a mating third connection member located at lower second side of said implement (Bernhardt ¶0033).

Regarding claim 5, the combination discloses at least two locks located at said at least two connection points to lock and secure said implement to said ground utility robot (Thorsell teaches the use of 2 locks).

Regarding claim 6, the combination discloses where said at least two locks are electrically actuated locks that automatically lock and secure said implement to said ground utility robot to at least two of said three connection points and automatically unlock at said same connection points when detaching said implement from said ground utility robot (The combination is considered to operate in a fully automated manner to attach and lock an implement and then to unlock and release an implement).

Regarding claim 15, Ashby discloses a method to automatically attach and detach an implement to and from a ground utility robot comprising: a ground utility robot (10)  having at least one sensor (The device comprises a plurality of sensors 22 to perform various automated movement); a computer processor; and a computer memory (Control system 12 is considered to comprise a processor and memory to perform the automated movements); a quick hitch attachment apparatus that automatically attaches and detaches said implement to and from said ground utility robot (¶0067,0075,0146 discloses quick attach automation). 
Ashby discloses automatic attachment and detachment of implements, however is lacking a specific mating structure capable of automation.  
Bernhardt discloses an automatic attachment system for implements (Abstract) and teaches a body (26) securable to a vehicle (via cylinders 12, 14, 16, 18, 20, 22); at least one mateable connection part (Coupling Hooks ¶0033); 
an implement comprising; an implement body; and at least one connection member (30) that is mateably connectable to said at least one quick hitch apparatus connection part (Via receptacles that mate with the hooks ¶0033).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further integrate the automatic attachment structure and function of Bernhardt with the autonomous system of Ashby to provide a hitch structure capable of automated attachment and detachment of implements.   
The combination is lacking mention of a locking device.  
Thorsell discloses an implement attachment device a teaches a locking device that locks said at least one connection part to said at least one connection member after mateably connecting (Figure 9B shows locking elements 22). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to further comprise a locking elements on the lower hooks of the attachment system as taught by Thorsell to prevent the attached implements receptacles  from being extracted from the lower hooks.    
The combination is a fully automated device and is considered capable of locating said implement (Ashby ¶0067 discloses changing implements without human intervention); activating and using said at least one sensor for sensing and recognizing said implement; aligning said implement with said quick hitch attachment apparatus by using said at least one sensor and said computer processor; engaging said implement with said quick hitch attachment apparatus by connecting said connection part to said connection member: and securing said implement to said quick hitch attachment apparatus by using said at least one locking device (The combination is fully automated and is capable of performing attachment and detachment to various implements).

Regarding claims 16 and 17, The combination discloses where said at least one sensor is a camera (Bernhardt ¶0015) and is used for: receiving images, communicating said images to said computer processor; and where said computer processor is used for collecting and compiling all data into a databank for teaching the system and eventually recognizing said implement (¶0041-0042 discloses manual mode learning.  However, as the combination is a fully automated implement, it would be considered to operate in a fully automated mode to record and learn coupling motions to the various different implements). 

Regarding claim 20, the combination is fully automated and is therefore considered capable of automatically locking said implement to said ground utility robot by: aligning said implement connection points; activating a linear actuation member (Element 26 moves linearly to rotate element locking element 22), rotating a pivoting retaining member (Element 22 of Thorsell); and locking said at least one connection part to said at least one connection member.
The combination is lacking an electronically actuated locking mechanism.
	Although Thorsell discloses a manually actuated locking device via levers 24, one of ordinary skill in the art would obviously make the locking devices automated as the combination is a fully automated device.  Examiner takes official notice that known actuation means such as pneumatic, hydraulic, electric, and manual are old and well-known mechanical equivalents.  Therefore, in view of the known teachings of the combination it is well within the skill of the art to automate the locking system via a linear electric actuation device, such as replacing element 26 with a linear actuator to directly rotate locking elements 22 of Thorsell.   

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 2015/0045992) in view of Bernhardt (US 2002/0125018) in further view of Tarasinski (US 2011/0204712).
Regarding claim 8, Ashby discloses an automatic implement attachment and detachment system comprising: a ground utility robot (10) having at least one sensor (The device comprises a plurality of sensors 22 to perform various automated movement); a computer processor; and a computer memory (Control system 12 is considered to comprise a processor and memory to perform the automated movements); a quick hitch attachment apparatus that automatically attaches and detaches said implement to and from said ground utility robot (¶0067,0075,0146 discloses quick attach automation). 
Ashby discloses automatic attachment and detachment of implements, however is lacking a specific mating structure capable of automation.  
Bernhardt discloses an automatic attachment system for implements (Abstract) and teaches a body (26) securable to a vehicle (via cylinders 12, 14, 16, 18, 20, 22); at least one mateable connection part (Coupling Hooks ¶0033); at least one connection point (Each hook is considered to be a connection point);  
an implement comprising; an implement body; and at least one connection member (30) that is mateably connectable to said at least one quick hitch apparatus connection part (Via receptacles that mate with the hooks ¶0033 at the connection points).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further integrate the automatic attachment structure and function of Bernhardt with the autonomous system of Ashby to provide a hitch structure capable of automated attachment and detachment of implements.   
The combination is a fully automated robot capable of automatically attaching and detaching various implements to and from said ground utility robot.
	The combination is lacking an identification tag. 
	Tarasinski discloses an implement that may attach various implements and teaches the further use of an identification tag readable by a sensor that contains particular information about the implement (¶0064).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to utilize identification tags as taught by Tarasinski to allow the automated robot of the combination to identify different implements.  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US 2015/0045992) in view of Bernhardt (US 2002/0125018) in further view of Tarasinski (US 2011/0204712) as applied to claim 8 in further view of Thorsell (US 2020/0329624).
Regarding claim 9, the combination discloses a camera (Bernhardt ¶0015) however is lacking a lock. 
Thorsell discloses an implement attachment device a teaches a locking device that locks said at least one connection part to said at least one connection member after mateably connecting (Figure 9B shows locking elements 22). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to further comprise a locking elements on the lower hooks of the attachment system as taught by Thorsell to prevent the attached implements receptacles  from being extracted from the lower hooks.    

Regarding claim 10, the combination discloses where: said identification tag is encoded with implement identification information (Tarasinski ¶0064). 

Allowable Subject Matter
Claims 11-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8-12-2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ashby does not teach an automatic implement attachment and detachment system.  Examiner respectively disagrees as ¶0067 clearly states: “platform 10 allows for vehicle 10 to automatically change its configuration and attachments so as to accomplish tasks without human intervention.”  ¶0075 further discloses: “Quick attach automation of attachments” and ¶0146 “Quick attach automation”.  Therefore, it is completely clear that some form of automated attachment system exists.  The rejection is relying on the clear teaching of automation by Ashby and is not relying on any specific structure of Ashby so applicants arguments speculating on what element 10 entails is irrelevant.  One of ordinary skill of the art would clearly recognize that Ashby teaches automated attachment and detachment and would further look to the prior art to further teach structure that the automated system of Ashby can use; such structure is presented in the maintained 103 rejection in view of Bernhardt.  Applicant argues that Bernhardt does not teach automation, examiner respectively disagrees because first Bernhardt is considered to teach automation and second, for the sake of argument, even if Bernhardt didn’t teach automation Bernhardt is considered to teach a system that may be used with the automation of Ashby.  The system of Bernhardt automatically aligns the connection points via adjustment system comprising at least a controller, position system, and image processing unit arrangement as clearly described in the abstract and ¶0007 without human intervention.   Bernhardt in combination with Ashby would function as a complete automated system for attachment and detachment.  Applicant’s arguments in relation to ¶0030 that state that Bernhardt relies on a manual connection are completely unclear.  It appears that applicant did not fully review the entire disclosure of Bernhardt and is relying on piecemeal analysis of selected paragraphs.  ¶0030 is relied upon to teach basic structure only.  Applicant’s arguments against automated locking and unlocking because no prior art reference clearly teaches it is acknowledged, however applicant is once again relying on piecemeal analysis.  The combination clearly teaches automation, therefore the locking system on an automated system would also be fully automatic and well within the skill of the art to accomplish; it wouldn’t even make logical sense for the locking mechanism to be manual.  
The rejection is deemed to be appropriate and clearly taught by the combination and is therefore maintained by the office.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671